Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 4, 9, and 10, Lenzi (US Pub No.: 2021/0338458), Siegert (US Pub No.: 2020/0346342), Thorsteinsson (US Pub No.: 2008/0039756), Mooney (US Pub No.: 2022/0066513) and Seto (US Pub No.: 2001/0029343) were taken to be the best prior art to teach the limitations of these claims. However, said references did not disclose details relating to a upper cavity oil hole, a lower cavity oil hole, an oil injection port, or “a special-shaped shaft is provided on one side of the staggered channel-type valve body; the special-shaped shaft is coaxially matched with a hole formed in the valve body sealing seat, the valve body-end bevel gear, and the angle sensor sequentially, and the valve body-end bevel gear is fixed with the angle sensor and the special-shaped shaft through a set screw.” While [0066] and figure 18 of Mooney detail a sealing mechanism for oil, the sealing set, shaft, and valve to be used with an oil injection port and a plurality of oil holes is not defined in Mooney.  Seto (US Pub No.: 2001/0029343) also does detail a hydraulic oil fluid in the abstract of this application, but does not teach something akin to a valve body, a special-shaped shaft, a bevel gear, or an angle sensor as claimed in claims 4, 9, and 10. From here, the references of Lenzi, Siegert, and Thorsteinsson were considered as they taught a damping mechanism for an exoskeleton leg, but said references remained silent on details pertaining to the use of a hydraulic oil injection with the various required parts detailed in independent claims 4, 9, and 10. As such, Independent claims 4, 9, and 10 with dependent claims 5, 6, and 7 are viewed to be allowable over the prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774